Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, and 7-8 have been amended and claim 4 has been canceled. Claim 1-3, and 5-8 are in pending status.
Response to Arguments
3.	The specification objection in relate to the title has been withdrawn in light of new title submitted on 8/2/22.
4.	35 U.S.C 101 rejection for claim 7-8 has been withdrawn in light of claim amendment filed on 8/2/22.
5.	Applicant’s arguments, see pages 8-11, filed on 8/2/22, with respect to the rejection(s) of claim(s) 1-8 under Cascia have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made over Cascia in view of Sterzing (Pub: 2010/0070098) in order to support the amended claimed limitation.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cascia (US PG Pub: 2005/0192680) in view of Sterzing (Pub: 2010/0070098).

7.	Regarding claim 1, Cascia teaches a method for computer-aided control of a [power plant for power generation], to achieve a prescribed technical response from the [power plant], the method comprising: providing an operating data record for controlling [power plant] (e.g., A system for optimizing global set points for use in a building environmental management system is shown in FIG. 1. The system 10 may also include an input data collector 24 for receiving building data and weather data so the data is provided to the system model. Such an input data collector is described in the co-pending application that was referenced and incorporated above) (Para. [0029], Fig. 1);
	providing a system model for describing a manner of operation of the [power plant] (e.g.,  A system for optimizing global set points for use in a building environmental management system is shown in FIG. 1. The system 10 comprises a system model 14 for modeling components of a thermal plant, an objective function 18 for modeling a parameter of the thermal plant) (Para. [0029], Fig. 1).
	Cascia does not specifically teach wherein the operating data record includes a respective value for a control parameter for multiple states of the power plant;
	determining, using an optimization method, a control data record including at least one optimal value for the control parameter for at least one of the multiple states of the power plant;
	taking the control data record as a basis for using a selection method by using a reward function to select relevant parameters of the power plant that allow more advantageous control of the power plant than other parameters of the power plant; 
	and using a model-based machine learning method, ascertaining a control method for the power plant by using the selected relevant parameters, wherein the control method is used to control the power plant.
	Sterzing teaches wherein the operating data record includes a respective value for a control parameter for multiple states of the power plant (e.g., With the inventive method a simulation model can be created even with just a few items of measurement data which is then used to determine which learning or optimization method is especially suitable for control or regulation of the system) (Para. [0012]);
	determining, using an optimization method, a control data record including at least one optimal value for the control parameter for at least one of the multiple states of the power plant (e.g., The learning or optimization methods selected in step c) can be learned for example as an initial regulator. I.e. the parameters learned on the basis of the simulation model with the selected learning or optimization method are used right from the start in the regulation of the technical system. Alternately it is also possible for the learned parameters of the selected learning or optimization method to be reset and subsequently the selected learning or optimization method to be learned anew from the start on the real technical system. Likewise, starting from the already learned parameters during the regulation and/or control of the real technical system, the learning process can be continued and the parameters further improved with reference to the real technical system. In precisely the same way it is possible for the parameters not to be changed any more during the control of the real technical system) (Para. [0077]);
	taking the control data record as a basis for using a selection method by using a reward function to select relevant parameters of the power plant that allow more advantageous control of the power plant than other parameters of the power plant (e.g.,  The evaluation used in the inventive method for selection of the learning and/or optimization method is preferably a measure for the quality of the learning method in relation to an evaluation or reward function. I.e. the higher the reward in accordance with a reward function is during the application of the respective learning or optimization method to the simulation model, the better the suitability of the learning or optimization method is classified for regulating the technical system) (Para. [0018]); 
	and using a model-based machine learning method, ascertaining a control method for the power plant by using the selected relevant parameters, wherein the control method is used to control the power plant (e.g., After the selection of the best suited learning method, finally in step d), the regulation or control of the real technical system is undertaken with this selected learning or optimization method. The learning or optimization method in this case, for a predetermined state of the technical system, delivers the actions subsequently to be undertaken on the technical system, which leads to a new state for which then in turn the next action to be carried out can be identified with the learning or optimization method.) (Para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia and Sterzing before him/her, to modify the teachings of Cascia to include the power plant as a technical system teaching of Sterzing in order to provide a method for computer-aided regulation and/or control of the technical system which, on the basis of a few measurement data, makes possible an effective and precise regulation or control of the technical system (Sterzing: Para. [0009]).
8.	Regarding claim 7, Claim 7 recites a system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 7.
9.	Regarding claim 8, the combination of Cascia and Sterzing teaches a computer program product, wherein Cascia further comprising a non-transitory computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement the method, as claimed in claim 1 (e.g., In one embodiment of the present invention, the system plant is implemented on a computer having a Pentium processor or equivalent operating at 1.8 GHz. The computer is supported with a 60 MB hard drive and 128 MB of SRAM. The programs for implementing the system model 14, the objective function 18, and the optimization engine 20 may be written using the software tool MatLab.RTM., although other software packages may be used to implement the components of system 10 for the classical optimization approach) (Para. [0031]).
10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Sterzing, and further in view of Tesmer (NPL: IEEE- AMIFS Adaptive Feature Selection by Using Mutual Information).
11.	Regarding claim 2, the combination of Cascia and Sterzing teaches the method as claimed in claim 1 but does not specifically teach wherein the selection method is an adaptive mutual information feature selection method.
Tesmer teaches wherein the selection method is an adaptive mutual information feature selection method (Refer to the Section IV. Adaptive MIFS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia, Sterzing and Tesmer before him/her, to modify the combined teachings of Cascia and Sterzing to include the adaptive mutual information feature selection method teaching of Tesmer in order to tradeoff between eliminating irrelevance or redundancy is controlled adaptively, instead of using a fixed parameter) (Abstract).
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Sterzing, and further in view of Dull (US PG Pub: 2014/0100703).
13.	Regarding claim 3, the combination of Cascia and Sterzing teaches the method as claimed in claim 1 but does not specifically teach wherein a model-based reinforcement learning method is used to ascertain the control method on the basis of the selected relevant parameters.
Dull teaches wherein a model-based reinforcement learning method is used to ascertain the control method on the basis of the selected relevant parameters (e.g., In one particularly preferred embodiment, the control and/or regulatory model and/or the monitoring model are calculated on the basis of reinforcement learning and/or on the basis of model-predictive regulation and/or on the basis of an optimization method. In this case, methods of reinforcement learning and of model-predictive regulation are sufficiently well known from the prior art. Similarly, appropriate optimization methods are known) (Para. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia, Sterzing and Dull before him/her, to modify the combined teachings of Cascia and Dull to include model-based reinforcement learning teaching of Dull in order to provide a method for the computer-aided generation of a data-driven model that learns a good data-driven model of a technical system using a relatively small quantity of computation resources) (Dull: Para. [0007]).
14.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cascia in view of Sterzing and further in view of Lou (US PG Pub: 2016/0209031).
15.	Regarding claim 5, the combination of Cascia and Sterzing teaches the method as claimed in claim 1 but does not specifically teach wherein the optimization method used is a swarm optimization method.
Lou teaches wherein the optimization method used is a swarm optimization method (e.g., This disclosure integrates adaptive control with fault tolerant control and controls auto-tuning using optimization methods such as particle swarm optimization (PSO) algorithms to enhance the MPC designs for enhanced system control quality) (Para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia, Sterzing and Lou before him/her, to modify the combined teachings of Cascia and Sterzing to include the swarm optimization teaching of Lou in order to enhance system control quality (Lou: Para. [0083]).
16.	Regarding claim 6, the combination of Cascia, Sterzing and Lou teaches the method as claimed in claim 5, wherein Lou teaches the optimization method used is a swarm optimization method (e.g., This disclosure integrates adaptive control with fault tolerant control and controls auto-tuning using optimization methods such as particle swarm optimization (PSO) algorithms to enhance the MPC designs for enhanced system control quality) (Para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Cascia, Sterzing and Lou before him/her, to modify the combined teachings of Cascia, and Sterzing to include the swarm optimization teaching of Lou in order to enhance system control quality (Lou: Para. [0083]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Dull (Pub: 2017/0160706) disclose an interactive assistance system and method for computer-aided control optimization for a technical system is provided. For example, a gas or wind turbine, in particular for optimizing the action sequence or the control variables of the plant (e.g. gas supply, compression), wherein an input terminal is provided for reading at least one status parameter providing a first system status of the technical system, and at least one setting parameter for adapting a reward function. A simulation module having a pre-trained neuronal network, simulating the plant, serves to simulate an action sequence on the technical system, starting from the first system status and to the prediction of the resulting statuses of the technical system (Refer to Abstract).
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116